Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 18-BG-1127

IN RE DANA LAUREN TAPPER
                                                            2018 DDN 276
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 1025021

BEFORE: Easterly, Associate Judge, and Washington and Nebeker, Senior Judges.

                                   ORDER
                            (FILED – January 17, 2019)

      On consideration of the certified order revoking respondent’s right to practice
law in the state of Virginia by consent; this court’s October 29, 2018, order
suspending respondent pending resolution of this matter and directing her to show
cause why the functionally equivalent reciprocal discipline of disbarment should not
be imposed; and the statement of Disciplinary Counsel; and it appearing that
respondent has failed to file a response to the court’s order or file her required D.C.
Bar R. XI, §14 (g) affidavit, it is

       ORDERED that Dana Lauren Tapper is hereby disbarred from the practice of
law in the District of Columbia. See In re Sibley, 990 A.2d 483 (D.C. 2010); In re
Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical
reciprocal discipline applies to all cases in which the respondent does not
participate). It is

      FURTHER ORDERED that for purposes of reinstatement the period of
respondent’s disbarment will not begin to run until such time as she files a D.C. Bar
R. XI, § 14 (g) affidavit.


                                        PER CURIAM